Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statements, filed 02/02/2021, and 10/14/2020, have been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1-5, 7-12, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vemuri et al. (US Pub No. 2010/0036831), in view of Gupta et al. (US Pat No. 10,860,562).
	As per claim 1, Vemuri teaches a system, comprising:
	a processor (i.e. FIG. 3 is a block diagram that illustrates a computer system 300 upon which an embodiment of the invention may be implemented, [0207]); and 
	a memory, accessible by the processor, the memory storing instructions, that when executed by the processor, cause the processor to perform operations comprising (i.e. A storage device 310, such as a magnetic disk or optical disk, is provided and coupled to bus 302 for storing information and instructions, [0207]):
	receiving, from a display device (i.e. the registration can include a DDL or some other interface whereby the query of interest is presented to the database, [0021]), a request for data to be displayed by the display device (i.e. Continuous Queries (also referred to as Active Queries) is a feature by which applications or end users can "register" interest on certain Queries and receive notifications when the result set of the query changes, [0019]);
	transmitting, to the display device, the requested data, wherein the display device is configured to display the requested data (i.e. a caching application might retrieve the initial result set of a query as part of the registration (and first execution) and use the subsequent notifications (or invalidations) to keep the result set consistent, [0021]);
	after transmitting the requested data to the display device (i.e. various operations are performed in each of two processing phases: (1) Registration Phase and (2) Transaction evaluation phase. Registration Phase refers to when the query is registered with the database. As part of the registration, a queryId is assigned to the queries. The queryId is sent back during subsequent invalidations for the same query, [0038]): storing a predicate associated with the requested data to the display device in a predicates registry (i.e. During registration, the database server extracts the predicates from the query and creates a reverse mapping between the predicates and the queryId. The predicates extracted from the query are referred to as Filter Conditions, [0039]);
	creating an asynchronous message bus channel (i.e. the application also specifies a notification callback which is to be invoked when the query result changes. For example, the notification callback can be a PL/SQL procedure, [0021]) corresponding to the predicate and subscribing the display device to the asynchronous message bus channel after storing the predicate in the predicates registry (i.e. In query Q1, the relevant predicate is (col3=10 and col4>100). Assuming the queryId of query Q1 is 1, during the registration phase of query Q1 the database server would create a mapping (col3=10 and col4>100)                         
                            →
                        
                     queryId: 1, [0044]);
	detecting (i.e. the filter condition for a table/query combination is used to determine whether the results of the query are likely to have been affected by a change to the table, [0086]) a data operation (i.e. if a transaction TX1 modifies Table A, and transaction Tx2 modifies Table B, and tables A and B are involved in a JOIN in a registered Query, [0137]) configured to modify the requested data (i.e. Also note that in order for the query result to change, in addition to the predicate being satisfied, the values of the columns col1 and col2 must change. In order to capture this, the database server enhances the filter condition to include this information (col3=10 and col4>100) & (CHG_COL(col1) OR CHG_COL(col2)), [0045]);
	determining (i.e. The result of JOIN source queries can change due to DML transactions. Therefore the instantiated JOIN clause of queries that depend on this JOIN source query will also need to be kept updated, [0084]) a type of modification (i.e. a mapping (col3=10 and col4>100)                         
                            →
                        
                     queryId: 1, [0044]; Also note that in order for the query result to change, in addition to the predicate being satisfied, the values of the columns col1 and col2 must change. In order to capture this, the database server enhances the filter condition to include this information (col3=10 and col4>100) & (CHG_COL(col1) OR CHG_COL(col2)), [0045]) to the requested data based on whether a value of the predicate matches the data operation (i.e. CHG_COL(col) returns TRUE for those columns that are modified as part of a DML and FALSE for those columns which are NOT. Note that in the case of an INSERT or DELETE operation, all the columns are implicitly considered to be changed, so CHG_COL(col) will be TRUE for all columns. In the case of an update CHG_COL would be true only for the columns that were actually updated, [0046]) before modification of the requested data by the data operation and the value of the predicate does not match the data operation after modification of the requested data by the data operation (i.e. the filter condition generated for each table is compared with the before and after images produced by changes to rows in the table ... If neither the before nor after image satisfy the filter, then the change does not affect the result set of Q2. On the other hand, if either the before or after image of the changed row satisfies the filter, then it is likely that the change does affect the result set of the query Q2, [0047]); and
	publishing (i.e. After the database server publishes the query registration to disk, the database server then propagates the query meta-data and query filters to all of the remote instances' shared memory (step 104) and to local Shared Memory using the queryId as the key, [0103]) a notification to the asynchronous message bus channel including an indication of the type of modification to the requested data, such that the requested data displayed by the display device is updated after receiving the notification (i.e. the propagation operation uses Remote Procedure Calls using the Cluster Interconnect as the messaging infrastructure. When the receiver side of the RPC executes on the remote instance, the receiver side process reads the filters and query meta data from disk (step 106) and updates its memory cache. At this point, the query is "visible" to the receiving instance, [0103]).
	Vemuri implicitly teaches "the displayed device" (a request for data configured to be displayed by the display device) as some other interface whereby the query of interest is presented to the database, [0021], Vemuri does not clearly state this limitation.
Gupta specifically teaches this limitation (i.e. A client, such as clients 250a
through 250n, may communicate with a data warehouse cluster 225 or 235 via a desktop computer ... configured to send requests to the distributed data warehouse clusters 225 and 235, and/or receive responses from the distributed data warehouse clusters 225 and 235, col. 6, lines 17-36; receives requests from various client programs (e.g., applications) and/or subscribers (users), col. 8, lines 29-55; distributed data warehouse service 280 may provide clients with data storage and management resources that may be created, configured, managed, scaled, and terminated in response to requests from the storage client, col. 7, lines 39-45).
	Gupta further teaches:
	"... the predicate matches the data operation before modification ..." (i.e. a write may be received to update a storage location ... The write request may, in some embodiments, be an insert or other operation to add additional data to new storage locations. New rows, records, columns, or other data objects or structures may be added to the data maintained as part of the data store, col. 16, lines 5-15; Fig. 8);
	" ... the predicate does not match the data operation after modification ... " (i.e. new data or changes to data may reset the query predicate index to indicate that the corresponding new or changed storage location should be read, col. 15, line 61 to col. 16, line 4; Fig. 8);
	"... the predicate does not match the data operation before modification ..." (i.e. If an index for at least one of the query predicates does not exist, as indicated by the negative exit from 830, col. 16, line 59 to col. 17, line 7; Fig. 8);
	"... the predicate matches the data operation after modification ..." (i.e. the new index for the query predicate may be added, as indicated at 870. Mapping information or and other metadata that describes the query predicate may be updated to include the new query predicate, col. 17, lines 45-58).
It would have been obvious to one of ordinary skill of the art having the teaching of Vemuri, Gupta before the effective filing date of the claimed invention to modify the system of Vemuri to include the limitations as taught by Gupta. One of ordinary skill in the art would be motivated to make this combination in order to receive a request from a client, send the request to the distributed data warehouse clusters, and receive the response from the distributed data warehouse clusters in view of Gupta (col. 6, lines 17-37), as doing so would give the added benefit of providing clients (e.g., subscribers to the data warehouse service provided by the distributed data warehouse system) with data storage and management resources that may be created, configured, managed, scaled, and terminated in response to requests from the storage client as taught by Gupta (col. 7, lines 39-54).

	As per claim 8, Vemuri teaches a method, comprising:
	receiving, by one or more processors from a display device (i.e. the registration can include a DDL or some other interface whereby the query of interest is presented to the database, [0021]), a request for data configured to be displayed by the display device (i.e. Continuous Queries (also referred to as Active Queries) is a feature by which applications or end users can "register" interest on certain Queries and receive notifications when the result set of the query changes, [0019]);
	transmitting, by the one or more processors to the display device, the requested data, wherein the display device is configured to display the requested data (i.e. a caching application might retrieve the initial result set of a query as part of the registration (and first execution) and use the subsequent notifications (or invalidations) to keep the result set consistent, [0021]);
	after transmitting the requested data to the display device (i.e. various operations are performed in each of two processing phases: (1) Registration Phase and (2) Transaction evaluation phase. Registration Phase refers to when the query is registered with the database. As part of the registration, a queryId is assigned to the queries. The queryId is sent back during subsequent invalidations for the same query, [0038]):
		storing, by the one or more processors, a predicate associated with the requested data in a predicates registry (i.e. During registration, the database server extracts the predicates from the query and creates a reverse mapping between the predicates and the queryId. The predicates extracted from the query are referred to as Filter Conditions, [0039]);
		creating (i.e. the application also specifies a notification callback which is to be invoked when the query result changes. For example, the notification callback can be a PL/SQL procedure, [0021]), by the one or more processors, an asynchronous message bus channel corresponding to the predicate and subscribing the display device to the asynchronous message bus channel after storing the predicate in the predicate registry (i.e. In query Q1, the relevant predicate is (col3=10 and col4>100). Assuming the queryId of query Q1 is 1, during the registration phase of query Q1 the database server would create a mapping (col3=10 and col4>100)                         
                            →
                        
                     queryId: 1, [0044]);
		detecting (i.e. the filter condition for a table/query combination is used to determine whether the results of the query are likely to have been affected by a change to the table, [0086]), by the one or more processors, a data operation configured to modify the requested data (i.e. Also note that in order for the query result to change, in addition to the predicate being satisfied, the values of the columns col1 and col2 must change. In order to capture this, the database server enhances the filter condition to include this information (col3=10 and col4>100) & (CHG_COL(col1) OR CHG_COL(col2)), [0045]);
		determining (i.e. The result of JOIN source queries can change due to DML transactions. Therefore the instantiated JOIN clause of queries that depend on this JOIN source query will also need to be kept updated, [0084]), by the one or more processors, a type of modification to the requested based on whether a value of the predicate does not match the data operation (i.e. a mapping (col3=10 and col4>100)                         
                            →
                        
                     queryId: 1, [0044]; Also note that in order for the query result to change, in addition to the predicate being satisfied, the values of the columns col1 and col2 must change. In order to capture this, the database server enhances the filter condition to include this information (col3=10 and col4>100) & (CHG_COL(col1) OR CHG_COL(col2)), [0045]) before modification of the requested data by the data operation (i.e. the filter condition generated for each table is compared with the before and after images produced by changes to rows in the table ... If neither the before nor after image satisfy the filter, then the change does not affect the result set of Q2. On the other hand, if either the before or after image of the changed row satisfies the filter, then it is likely that the change does affect the result set of the query Q2, [0047]) and the value of the predicate matches the data operation after modification of the requested data by the data operation (i.e. CHG_COL(col) returns TRUE for those columns that are modified as part of a DML and FALSE for those columns which are NOT. Note that in the case of an INSERT or DELETE operation, all the columns are implicitly considered to be changed, so CHG_COL(col) will be TRUE for all columns. In the case of an update CHG_COL would be true only for the columns that were actually updated, [0046]); and
		publishing, by the one or more processors, a notification to the asynchronous message bus channel including an indication of the type of modification to the requested data (i.e. After the database server publishes the query registration to disk, the database server then propagates the query meta-data and query filters to all of the remote instances' shared memory (step 104) and to local Shared Memory using the queryId as the key, [0103]), such that the display device is updated after receiving the notification (i.e. the propagation operation uses Remote Procedure Calls using the Cluster Interconnect as the messaging infrastructure. When the receiver side of the RPC executes on the remote instance, the receiver side process reads the filters and query meta data from disk (step 106) and updates its memory cache. At this point, the query is "visible" to the receiving instance, [0103]).
	Vemuri implicitly teaches "the displayed device" (a request for data configured to be displayed by the display device) as some other interface whereby the query of interest is presented to the database, [0021]. Vemuri does not clearly state this limitation.
	Gupta teaches this limitation (i.e. A client, such as clients 250a through 250n, may communicate with a data warehouse cluster 225 or 235 via a desktop computer ... configured to send requests to the distributed data warehouse clusters 225 and 235, and/or receive responses from the distributed data warehouse clusters 225 and 235, col. 6, lines 17-36; receives requests from various client programs (e.g., applications) and/or subscribers (users), col. 8, lines 29-55; distributed data warehouse service 280 may provide clients with data storage and management resources that may be created, configured, managed, scaled, and terminated in response to requests from the storage client, col. 7, lines 39-45).
	Gupta further teaches:
	"... the predicate matches the data operation before modification ..." (i.e. a write may be received to update a storage location ... The write request may, in some embodiments, be an insert or other operation to add additional data to new storage locations. New rows, records, columns, or other data objects or structures may be added to the data maintained as part of the data store, col. 16, lines 5-15; Fig. 8);
	" ... the predicate does not match the data operation after modification ... " (i.e. new data or changes to data may reset the query predicate index to indicate that the corresponding new or changed storage location should be read, col. 15, line 61 to col. 16, line 4; Fig. 8);
	"... the predicate does not match the data operation before modification ..." (i.e. If an index for at least one of the query predicates does not exist, as indicated by the negative exit from 830, col. 16, line 59 to col. 17, line 7; Fig. 8);
	"... the predicate matches the data operation after modification ..." (i.e. the new index for the query predicate may be added, as indicated at 870. Mapping information or and other metadata that describes the query predicate may be updated to include the new query predicate, col. 17, lines 45-58).
It would have been obvious to one of ordinary skill of the art having the teaching of Vemuri, Gupta before the effective filing date of the claimed invention to modify the system of Vemuri to include the limitations as taught by Gupta. One of ordinary skill in the art would be motivated to make this combination in order to receive a request from a client, send the request to the distributed data warehouse clusters, and receive the response from the distributed data warehouse clusters in view of Gupta (col. 6, lines 17-37), as doing so would give the added benefit of providing clients (e.g., subscribers to the data warehouse service provided by the distributed data warehouse system) with data storage and management resources that may be created, configured, managed, scaled, and terminated in response to requests from the storage client as taught by Gupta (col. 7, lines 39-54).

	As per claim 15, Vemuri teaches a non-transitory, computer-readable medium, comprising instructions that when executed by one or more processors (i.e. FIG. 3 is a block diagram that illustrates a computer system 300 upon which an embodiment of the invention may be implemented, [0207]), cause the one or more processors to perform operations comprising:
	receiving (i.e. Continuous Queries (also referred to as Active Queries) is a feature by which applications or end users can "register" interest on certain Queries and receive notifications when the result set of the query changes, [0019]), from a display device, a request for data configured to be displayed by the display device (i.e. the registration can include a DDL or some other interface whereby the query of interest is presented to the database, [0021]);
	transmitting, to the display device, the requested data, wherein the display device is configured to display the requested data (i.e. a caching application might retrieve the initial result set of a query as part of the registration (and first execution) and use the subsequent notifications (or invalidations) to keep the result set consistent, [0021]);
	after transmitting the requested data (i.e. various operations are performed in each of two processing phases: (1) Registration Phase and (2) Transaction evaluation phase. Registration Phase refers to when the query is registered with the database. As part of the registration, a queryId is assigned to the queries. The queryId is sent back during subsequent invalidations for the same query, [0038]) to the display device:
		storing a predicate associated with the requested data in a predicates registry (i.e. During registration, the database server extracts the predicates from the query and creates a reverse mapping between the predicates and the queryId. The predicates extracted from the query are referred to as Filter Conditions, [0039]);
		creating (i.e. the application also specifies a notification callback which is to be invoked when the query result changes. For example, the notification callback can be a PL/SQL procedure, [0021]) an asynchronous message bus channel corresponding to the predicate and subscribing the display device to the asynchronous message bus channel after storing the predicate in the predicates registry (i.e. In query Q1, the relevant predicate is (col3=10 and col4>100). Assuming the queryId of query Q1 is 1, during the registration phase of query Q1 the database server would create a mapping (col3=10 and col4>100)                         
                            →
                        
                     queryId: 1, [0044]);
		detecting (i.e. the filter condition for a table/query combination is used to determine whether the results of the query are likely to have been affected by a change to the table, [0086]) a data operation (i.e. if a transaction TX1 modifies Table A, and transaction Tx2 modifies Table B, and tables A and B are involved in a JOIN in a registered Query, [0137]) configured to modify the requested data (i.e. Also note that in order for the query result to change, in addition to the predicate being satisfied, the values of the columns col1 and col2 must change. In order to capture this, the database server enhances the filter condition to include this information (col3=10 and col4>100) & (CHG_COL(col1) OR CHG_COL(col2)), [0045]);
		determining (i.e. The result of JOIN source queries can change due to DML transactions. Therefore the instantiated JOIN clause of queries that depend on this JOIN source query will also need to be kept updated, [0084]) a type of modification to the requested data based on:
			whether a value of the predicate matches the data operation before modification of the requested data by the data operation and after modification of the requested data by the data operation (i.e. during the Transaction Evaluation phase, the filter condition generated for each table is compared with the before and after images produced by changes to rows in the table, [0085]);
			whether the value of the predicate matches the data operation before modification of the requested data operation and the value of the predicate does not match the data operation after modification of the requested data by the data operation (i.e. If neither the before nor after image satisfy the filter, then the change does not affect the result set of Q2. On the other hand, if either the before or after image of the changed row satisfies the filter, then it is likely that the change does affect the result set of the query Q2, [0085]), or
			whether the value of predicate does not match the data operation before modification of the requested data by the data operation and the value of the predicate matches the data operation after modification of the requested data by the data operation (i.e. If the filter condition is not satisfied by either the before or the after image of the change, then the change does not affect the results of the registered query, [0085]); and
	publishing (i.e. After the database server publishes the query registration to disk, the database server then propagates the query meta-data and query filters to all of the remote instances' shared memory (step 104) and to local Shared Memory using the queryId as the key, [0103]) a notification to the asynchronous message bus channel including an indication of the type of modification to the request data, such that the requested data display by the display device is updated after receiving the notification (i.e. the propagation operation uses Remote Procedure Calls using the Cluster Interconnect as the messaging infrastructure. When the receiver side of the RPC executes on the remote instance, the receiver side process reads the filters and query meta data from disk (step 106) and updates its memory cache. At this point, the query is "visible" to the receiving instance, [0103]).
	Vemuri implicitly teaches "the displayed device" (a request for data configured to be displayed by the display device) as some other interface whereby the query of interest is presented to the database, [0021]. Vemuri does not clearly state this limitation.
	Gupta teaches this limitation (i.e. A client, such as clients 250a through 250n, may communicate with a data warehouse cluster 225 or 235 via a desktop computer ... configured to send requests to the distributed data warehouse clusters 225 and 235, and/or receive responses from the distributed data warehouse clusters 225 and 235, col. 6, lines 17-36; receives requests from various client programs (e.g., applications) and/or subscribers (users), col. 8, lines 29-55; distributed data warehouse service 280 may provide clients with data storage and management resources that may be created, configured, managed, scaled, and terminated in response to requests from the storage client, col. 7, lines 39-45).
	Gupta further teaches:
	"... the predicate matches the data operation before modification ..." (i.e. a write may be received to update a storage location ... The write request may, in some embodiments, be an insert or other operation to add additional data to new storage locations. New rows, records, columns, or other data objects or structures may be added to the data maintained as part of the data store, col. 16, lines 5-15; Fig. 8);
	" ... the predicate does not match the data operation after modification ... " (i.e. new data or changes to data may reset the query predicate index to indicate that the corresponding new or changed storage location should be read, col. 15, line 61 to col. 16, line 4; Fig. 8);
	"... the predicate does not match the data operation before modification ..." (i.e. If an index for at least one of the query predicates does not exist, as indicated by the negative exit from 830, col. 16, line 59 to col. 17, line 7; Fig. 8);
	"... the predicate matches the data operation after modification ..." (i.e. the new index for the query predicate may be added, as indicated at 870. Mapping information or and other metadata that describes the query predicate may be updated to include the new query predicate, col. 17, lines 45-58).
It would have been obvious to one of ordinary skill of the art having the teaching of Vemuri, Gupta before the effective filing date of the claimed invention to modify the system of Vemuri to include the limitations as taught by Gupta. One of ordinary skill in the art would be motivated to make this combination in order to receive a request from a client, send the request to the distributed data warehouse clusters, and receive the response from the distributed data warehouse clusters in view of Gupta (col. 6, lines 17-37), as doing so would give the added benefit of providing clients (e.g., subscribers to the data warehouse service provided by the distributed data warehouse system) with data storage and management resources that may be created, configured, managed, scaled, and terminated in response to requests from the storage client as taught by Gupta (col. 7, lines 39-54).

	As to claims 2, 9, 16, Vemuri teaches the predicate references a structured data location in a database (i.e. the relevant predicate is (col3=10 and col4>100). Assuming the queryId of query Q1 is 1, during the registration phase of query Q1 the database server would create a mapping (col3=10 and col4>100)                         
                            →
                        
                     queryId: 1, [0044]).

	As to claims 3, 10, 17, Vemuri teaches the operations comprise unifying the predicated with a least a second predicate in the predicates registry into an intermediate representation (i.e. in addition to the predicate being satisfied, the values of the columns col1 and col2 must change. In order to capture this, the database server enhances the filter condition to include this information (col3=10 and col4>100) & (CHG_COL(col1) OR CHG_COL(col2)), [0045]).

	As to claims 4, 11, 18, Vemuri teaches additional data displayed by a second display device associated with the second predicates is updated after publishing the notification to the asynchronous bus channel (i.e. After the database server publishes the query registration to disk, the database server then propagates the query meta-data and query filters to all of the remote instances' shared memory (step 104) and to local Shared Memory using the queryId as the key, [0103]).

	As to claims 5, 12, Gupta teaches the operations comprise: receiving, from the display device, an input indicative of cessation of displaying the requested data (i.e. various types of least recently used (LRU) techniques may be implemented to replace indexes according to how often they are utilized for servicing queries. Other replacement schemes, such as implementing based on time (e.g., first-in-first-out) may be used to discard older query predicates, in some embodiments, col. 16, line 59 to col. 17, line 7); and
	unsubscribing the display device from the asynchronous message bus channel (i.e. the query predicate index may be set at a fixed size (e.g., containing space for 1,000 query predicates). If the query predicate index is full (e.g., holding 1,000 query predicates), then one of the current query predicates included in the index may be replaced for the at least one query predicate, col. 16, line 59 to col. 17, line 7).

	As to claims 7, 14, 20, Vemuri teaches detecting the data operation comprises intercepting a request to perform the data operation prior to execute of the data operation (i.e. In query Q1, the relevant predicate is (col3=10 and col4>100). Assuming the queryId of query Q1 is 1, during the registration phase of query Q1 the database server would create a mapping (col3=10 and col4>100)                         
                            →
                        
                     queryId: 1, [0044]).

Claims 6, 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Vemuri et al. (US Pub No. 2010/0036831), in view of Gupta et al. (US Pat No. 10,860,562), as applied to claims above, and further in view of Balmin (US Pub No. 2009/0006447).
	As to claims 6, 13, 19, Gupta teaches the operations comprise removing one or more inactive predicates from the predicates registry based on a cardinality of the one or more inactive predicates (i.e. the query predicate index may be set at a fixed size (e.g., containing space for 1,000 query predicates). If the query predicate index is full (e.g., holding 1,000 query predicates), then one of the current query predicates included in the index may be replaced for the at least one query predicate, col. 16, line 59 to col. 17, line 7).
	Gupta implicitly teaches the term "remove" as then one of the current query predicates included in the index may be replaced for the at least one query predicate, col. 16, line 59 to col. 17, line 7. Vemuri, Gupta do not clearly state this term.
	Balmin specifically teaches this term (i.e. the selected between tuple is removed from the list of unmatched between tuples, [0217]; an XML query contains an explicit between predicate in a path expression ... index matching may also be used to identify at least one index that will satisfy the explicit between filter, [0326]).
It would have been obvious to one of ordinary skill of the art having the teaching of Vemuri, Gupta, Balmin before the effective filing date of the claimed invention to modify the system of Vemuri, Gupta to include the limitations as taught by Balmin. One of ordinary skill in the art would be motivated to make this combination in order to determine whether the singleton filters of the between tuples are matched in view of Balmin ([0213]), as doing so would give the added benefit of removing the selected between tuple from the list of unmatched between tuples as taught by Balmin ([0217]).

Double Patenting 
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,810,228. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the 
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the instant application are claiming common subject matter and they are substantially similar in scope and they use the same limitations, using varying terminology.  They are not patentably distinct from each other because claims 1-14 of U.S. Patent No. 10,810,228 contain similar element of claims 1-20 of the instant application.
“A later application claim is not patentably distinct from an earlier claim if the later claim is obvious over, or anticipated by the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRANDA LE whose telephone number is (571)272-4112.  The examiner can normally be reached on M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153